Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-7-2007

Arnold v. Comm of PA Transp
Precedential or Non-Precedential: Precedential

Docket No. 05-5037




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Arnold v. Comm of PA Transp" (2007). 2007 Decisions. Paper 1393.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1393


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                 UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                             March 2, 2007


                                             Nos. 05-5037 & 05-5227


                                         AUGUST W. ARNOLD

                                                      v.

                            COMMONWEALTH OF PENNSYLVANIA, et al

                               Michael Baker Corporation, Appellant in 05-5037

                  Tribune Review Publishing Company, Intervenor/Appellant in 05-5227

                                     ( D. C. No.03-cv-638 )

PRESENT:     SMITH, ROTH, Circuit Judges and YOHN*, District Judge

              Letter Motion by Tribune Review Publishing, Intervenor/Appellant in No. 05-5227
              to Motion to Amend the Opinion.


                                                                    Carolyn Hicks, Case Manager
                                                                          267-299-4926

Answer due 3/12/07.

*Hon. William H. Yohn Jr., United States District Court for the Eastern District of Pennsylvanina.
                                                   ORDER

The foregoing Letter Motion by Tribune Review Publishing, Intervenor/Appellant in No. 05-5227
 to Motion to Amend the Opinion is GRANTED. Because the names of counsel were inadvertently switched, it
is further ORDERED that the Opinion filed February 20, 2007 shall be AMENDED as follows:

       The designation of counsel for the parties shall be amended as follows:

       Counsel for Appellant/Cross Appellee is :

              Kim M. Watterson (Argued)
              Efrem M. Grail
              Joseph F. Rodkey, Jr.
              Reed Smith LLP
              435 Sixth Avenue
              Pittsburgh, PA 15219


                                                       1
      Counsel for Appellee/Cross Appellant is:

             Ronald D. Barber (Argued)
             H. Yale Gutnick
             Strassburger McKenna Gutnick & Potter, P.C.
             Four Gateway Center, Suite 2200
             444 Liberty Avenue
             Pittsburgh, PA 15222



                                                           By the Court,


                                                           /s/ D. Brooks Smith
                                                           Circuit Judge
Dated: March 7, 2006

CH/cc: Ronald D. Barber, Esq.
       Efrem M. Grail, Esq.
       Kim M. Watterson, Esq.




                                                  2